Case 1:05-cr-00163-PLM ECF No. 1662, PageID.5854 Filed 05/21/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                            Case No. 1:05-cr-163-03

                    Plaintiff,                       Hon. Paul L. Maloney
                                                     U.S. District Judge
      v.

JAMOKENTEYATTE CURTIS HAMPTON,

                    Defendant.
                                          /

                             ORDER OF DETENTION

      Defendant Jamokenteyatte Curtis Hampton appeared before the undersigned

on May 17, 2021 for initial appearance on the Probation Petition for Offender Under

Supervision. (ECF Nos. 1655.) Hampton was advised of his rights and the alleged

violations, as required by Fed. R. Crim. P. 32.1. Attorney Lucas Dillon, Sr., has been

appointed to represent Hampton.

      This Court held a hearing on detention on May 20, 2021 by video conference

with Defendant’s consent.

      Pursuant to Fed. R. Crim. P. 32.1(a)(6), Hampton has the burden of

establishing by clear and convincing evidence that he will not flee or pose a danger to

any other person or to the community. The Court finds, for the reasons stated on the

record, that Hampton has shown that he is not a flight risk. But the Court finds that

Hampton has not shown by clear and convincing evidence that his release will not

pose a danger to any other person or to the community. Accordingly, the Court orders

Defendant Hampton detained pending further order of the Court.
Case 1:05-cr-00163-PLM ECF No. 1662, PageID.5855 Filed 05/21/21 Page 2 of 2




        IT IS ORDERED.

Date:    May 21, 2021               /s/Maarten Vermaat
                                  MAARTEN VERMAAT
                                  U.S. MAGISTRATE JUDGE
